Citation Nr: 0512040	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  00-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to January 31, 1992, 
for a grant of service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty service from November 1975 to 
November 1978.

This appeal arises from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Diego, California.  This case was most recently before 
the Board in September 2003.


FINDINGS OF FACT

1.  In April 1990 the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.

2.  The veteran's request to reopen the claim of entitlement 
to service connection for a psychiatric disorder was received 
on January 31, 1992.

3.  The RO, in an April 1999 rating decision, granted service 
connection for paranoid schizophrenia, effective January 31, 
1992, the date of the receipt of the veteran's application to 
reopen his claim.

4.  VA was not in receipt or possession of any evidence 
between April 1990 and January 31, 1992, that can reasonably 
be construed as a formal or informal claim of entitlement to 
VA benefits based on paranoid schizophrenia.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 
1992, for the award of service connection for paranoid 
schizophrenia, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claim, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.

In June 2004 the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran of what evidence was necessary to 
establish entitlement, what evidence the veteran needed to 
provide, and what evidence and information VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any application for a benefit 
that is received after final disallowance of an earlier claim 
will be considered a reopened claim if accompanied by new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation, based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  The effective date of a grant 
of service connection based on new and material evidence 
received after final disallowance is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii), (r); 38 U.S.C.A. 
§ 5110(a).

The veteran was denied service connection for a psychiatric 
disorder disability by a Board decision dated in April 1990; 
the April 1990 Board decision is final.  Service connection 
for paranoid schizophrenia was established by an RO rating 
decision dated in April 1999, effective from January 31, 
1992, the date of the receipt by VA of the veteran's 
application to reopen his claim.

On January 31, 1992, the RO received the veteran's request to 
reopen his claim for entitlement to service connection for a 
psychiatric disorder.  A review of the claims file reveals 
that VA was not in receipt or possession of any evidence 
between April 1990, the date of the Board decision, and 
January 31, 1992, the date of the reopened claim, that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on a psychiatric disability.

The Board observes that a January 14, 1992 VA treatment 
record does note that the veteran was previously treated for 
schizophrenia.  This record, however, pertains to treatment 
for hypertension, and simply references schizophrenia as 
medical history.  Even if the January 14, 1992 medical record 
met the requirements of 38 C.F.R. § 3.155 or § 3.157 and was 
deemed an informal claim, an effective date of January 14, 
1992, would not change the amount of the award granted, as 
compensation began the first day of the following month, 
i.e., February 1, 1992.  38 C.F.R. § 3.31 (payment of an 
award commences on the first day of the calendar month 
following the month in which the award became effective).

The Board also notes that subsequent to the Board's April 
1990 denial VA treatment records dated in 1979 and 1980 have 
been added to the claims file.  VA's General Counsel has held 
that when, "subsequent to a final AOJ denial prior to 
July 21, 1992, a claim is reopened after July 21, 1992, and 
benefits are awarded on the basis of evidence in the VA's 
possession but not actually in the record at the time of the 
AOJ denial, the effective date of that award will generally 
be the date on which the reopened claim was filed, as 
provided by 38 U.S.C. § 5110(a)."  See VAOPGCPREC 12-95, 
comment (c).

In sum, the earliest effective date for the grant of service 
connection for paranoid schizophrenia is January 31, 1992, 
the date on which the veteran's reopened claim was filed.


ORDER

An effective date prior to January 31, 1992, for a grant of 
service connection for paranoid schizophrenia is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


